       Case 3:19-cv-08002-JJT Document 34 Filed 03/02/21 Page 1 of 5



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Heidi Ann Hosmer,                                  No. CV-19-08002-PCT-JJT
10                  Plaintiff,                          ORDER
11   v.
12   Commissioner of Social Security
     Administration,
13
                    Defendant.
14
15
16          After the Court ordered the matter remanded to the Social Security Administration
17   for payment of benefits, Plaintiff moved for Attorney’s Fees under the Equal Access to
18   Justice Act and filed a Memorandum in Support. (Docs. 27–28., “Pl. Mem.”.) Defendant
19   filed an Opposition (Doc. 29, “Def. Opp.”), and Plaintiff filed a Reply. (Doc. 33., “Reply”.)
20   The Court has considered the above briefing, and for the following reasons, grants in-part
21   Plaintiff’s Motion for Award of Attorney’s Fees as Authorized by the Equal Access to
22   Justice Act for fees totaling $8,227.21—Plaintiff’s total requested fees reduced by $2,642.1
23          Plaintiff and Defendant dispute nearly every aspect of Plaintiff’s Motion, which has
24   arguably resulted in satellite litigation the Ninth Circuit has warned about. See Crawford
25   v. Astrue, 586 F.3d 1142, 1152 (9th Cir. 2009); see also Hensley v. Eckerhart, 461 U.S.
26
27          1
             In her Motion, Plaintiff originally sought $9,842.96. In her Reply, she requests
     $10,869.21. The additional $1,026.25 represents five hours worth of fees at a rate of
28   $205.25 incurred by Plaintiff’s counsel in reviewing Defendant’s Opposition and crafting
     the Reply.
       Case 3:19-cv-08002-JJT Document 34 Filed 03/02/21 Page 2 of 5



 1   424, 437 (1983) (“A request for attorney’s fees should not result in a second major
 2   litigation.”). Further, a significant portion of the parties’ briefs and arguments are directed
 3   towards issues that do not inform the Court’s judgment regarding the relevant
 4   considerations in deciding whether fees are appropriate in this case, and if so, in what
 5   amount. (Pl. Mem. at 1–2; Def. Opp. at 2–5; Reply at 2–6.) The remaining issues relevant
 6   to deciding this fee dispute are: (1) whether Defendant’s position was substantially justified
 7   at the agency level and before the federal courts; and if not, (2) whether the requested fees
 8   are reasonable.
 9          Plaintiff and Defendant debate the relevant standards in determining when an
10   agency’s position is substantially justified. (Pl. Mem. at 5–7; Def. Opp. at 4–10.) The Ninth
11   Circuit’s caselaw crystalizes the relevant standards. First, it is the government’s burden to
12   show that its position was substantially justified. See Tobeler v. Colvin, 749 F.3d 830, 832
13   (9th Cir. 2014). Next, the government’s position must be justified to a reasonable degree
14   by showing its position has a reasonable basis in law and fact. Id. Finally, the government’s
15   position encompasses both its litigation position and the underlying agency action giving
16   rise to the case. Id. Defendant mistakenly relies on Decker v. Berryhill, 856 F.3d 659, 655
17   (9th Cir. 2017), to support the proposition that the government’s position is not
18   substantially justified only when remand of the underlying agency action is “a foregone
19   conclusion.” Decker and its companion case Gardner v. Berryhill, 856 F.3d 652, 656 (9th
20   Cir. 2017), concern the specific scenario of whether the government’s position is
21   substantially justified when it opposes remand of a case where new evidence was submitted
22   after an ALJ decision but before district court review of the ALJ’s decision. That scenario
23   is not implicated here, and those cases’ specific applications of the general rules do not aid
24   the Court’s evaluation of this case.
25          Turning to this case, Defendant’s position was not justified at the agency level or
26   before the federal courts. The Court’s Order remanding Plaintiff’s case for payment of
27   benefits establishes that Defendant’s position at the agency level—the ALJ’s decision—
28   was not substantially justified. (Doc. 25.) In its order, the Court explains that the ALJ


                                                  -2-
       Case 3:19-cv-08002-JJT Document 34 Filed 03/02/21 Page 3 of 5



 1   erroneously rejected Dr. Kevin Horan’s opinion based on rationales that were unsupported
 2   by the record. (Id. at 4–6.) Similarly, the Court also found the ALJ erred by rejecting
 3   Plaintiff’s symptom testimony. (Id. at 6–7.) Defendant attempts to relitigate the Court’s
 4   findings and points to evidence that purportedly supports the ALJ’s findings. (Def. Opp. at
 5   6–10.) For example, Defendant argues the ALJ’s rejection of Dr. Horan’s opinion was for
 6   permissible purposes and had some support in the record, and therefore, had a reasonable
 7   basis in law and fact. (Def. Opp. at 6.) But the Court has already concluded that Defendant’s
 8   argument is incorrect. The ALJ’s conclusions were unsupported by even a minimal
 9   threshold of evidence. (Doc. 25 at 4–6.) Similarly, Defendant argues the ALJ correctly
10   rejected Plaintiff’s symptom testimony, but, again, the Court has already concluded that
11   the ALJ provided only a single, insufficient basis for rejecting her testimony. (Def. Opp. at
12   8; Doc. 25 at 6–7.) Thus, Defendant’s arguments are unpersuasive. The ALJ’s rejection of
13   Plaintiff’s testimony and Dr. Horan’s opinion failed to survive even the highly deferential
14   substantial evidence review. See Campbell v. Astrue, 736 F.3d 867, 869 (9th Cir. 2013)
15   (reiterating that a strong indicator that the government’s position is not substantially
16   justified is that the underlying agency decision is unsupported by substantial evidence).
17   Accordingly, neither the ALJ’s decision underlying this civil action nor Defendant’s
18   defense of the ALJ’s errors was substantially justified.
19          Next, Defendant provides several reasons why Plaintiff’s requested fees are
20   unreasonable. First, Defendant argues Plaintiff’s attorney unreasonably spent 8 hours
21   drafting the Complaint in this case. (Def. Opp. at 11.) Defendant thus argues the Court
22   should reduce the time requested from 8 to 2.5 hours. (Id. at 13.) Second, Defendant argues
23   Plaintiff’s attorney spent unreasonable time drafting and editing the Opening Brief and
24   Reply. (Id. at 13–16.) Accordingly, Defendant argues for further reductions. (Id.) Next,
25   Defendant argues Plaintiff’s attorney used “block billing” which makes it difficult to
26   discern how much time was spent on specific tasks and warrants further reduction. (Id. at
27   16–17.) Finally, Defendant argues that Plaintiff’s Reply to Defendant’s Opposition brief
28


                                                 -3-
       Case 3:19-cv-08002-JJT Document 34 Filed 03/02/21 Page 4 of 5



 1   on this fee issue is unreasonable and warrants further reduction. (Id. at 18.) All together,
 2   Defendant argues the Court should award no more than $5,201.80.
 3             Generally, the Court rejects Defendant’s arguments but agrees that the amount of
 4   time billed to draft a 14-page complaint under the circumstances is either itself excessive
 5   or renders the time spent drafting the Opening Brief excessive. (Id. at 11–16.) The Court
 6   finds persuasive Defendant’s argument that the time spent on the Complaint resulted in
 7   duplicative tasks rather than downstream efficiencies at the briefing stage. (Id. at 12.)
 8   Notably, Plaintiff’s attorney billed 18.5 hours for him and a different attorney, Robin
 9   Larkin, to familiarize and review the record and case documents twice more after
10   performing similar tasks at the complaint stage.2 (See Doc. 28–2, entries for 5/26/19,
11   5/27/19, 10/31/19.) The time spent conducting such review should have been reduced given
12   the time Plaintiff’s counsel spent familiarizing himself with the record while drafting the
13   very thorough Complaint. The Court cannot make a perfect distinction between time that
14   was unreasonably expended at the complaint or briefing stages but can conclude that some
15   time was unreasonably expended. Thus, the Court finds that, although Plaintiff has
16   established that some of the fees sought are reasonable, the Court will reduce the awarded
17   fees to reflect unnecessarily duplicated labor at the complaint and briefing stages by 8 hours
18   at the 2019 rate of $205.25 per hour for a total reduction of $1,642. See Hensley, 461 U.S.
19   at 437.
20             Additionally, the Court will reduce Plaintiff’s remaining requested fees by $1,000
21   for work unrelated to the merits of this fees determination. In determining appropriate fees,
22   “courts should generally defer to the ‘winning lawyer’s professional judgment as to how
23   much time he was required to spend on the case.’” See Costa v. Comm’r of Soc. Sec.
24   Admin., 690 F.3d 1132, 1136 (9th Cir. 2012) citing Moreno v. City of Sacramento, 534 F.3d
25   1106, 1112–13 (9th Cir. 2008). Counsel for the winning party should exercise good faith
26
               2
              The Court notes that the services billed for the 5/26/19, 5/27/19, and 10/31/19
27   entries also include research and drafting tasks. (See Doc. 28–2, entries for 5/26/19,
     5/27/19, 10/31,19.) The Court will not reduce the awarded fees for non-duplicative research
28   and drafting reflected in these entries, but only for duplicative review tasks accomplished
     at the complaint stage.

                                                  -4-
       Case 3:19-cv-08002-JJT Document 34 Filed 03/02/21 Page 5 of 5



 1   billing judgment. Hensley, 461 U.S. at 434. And the Court can impose a reduction of up to
 2   10 percent based purely on the exercise of its discretion and without more specific
 3   explanation. See Costa, 690 F.3d at 1136.
 4          A significant portion of Plaintiff’s briefing was aimed at addressing issues that do
 5   not address the merits of the relevant issues in this case. Accordingly, the Court finds a
 6   $1,000 “haircut”—less than 10% of the total requested fees—is reasonable. See Moreno,
 7   534 F.3d at 1116. Plaintiff’s counsel’s focus on inessential issues means he expended more
 8   labor than necessary on briefing the relevant issues, though again, the exact quantity of
 9   unreasonably expended work escapes perfect calculation. See Costa, 690 F.3d at 1135
10   (reiterating that counsel for the prevailing party should use billing judgment and exclude
11   hours from a fee request that are excessive or unnecessary).
12          IT IS THEREFORE ORDERED granting in part and denying in part Plaintiff’s
13   Motion for Award of Attorney Fees as Authorized by the Equal Access to Justice Act.
14   (Doc. 27). Plaintiff is awarded attorneys’ fees in the amount of $8,227.21. Defendant shall
15   make payment to Plaintiff in that amount pursuant to EAJA, 28 U.S.C. § 2412(d). The
16   award shall be payable to Plaintiff’s counsel.
17          Dated this 2nd day of March, 2021.
18
19                                          Honorable John J. Tuchi
                                            United States District Judge
20
21
22
23
24
25
26
27
28


                                                 -5-
